                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


GERALD S. LEPRE, JR.,                        )
                                             )
                        Petitioner,          )       Civil Action No. 16-1441
                                             )
                 v.                          )       Judge Cathy Bissoon
                                             )       Magistrate Judge Robert C. Mitchell
COMMONWEALTH OF                              )
PENNSYLVANIA, and                            )
THE ATTORNEY GENERAL OF THE                  }
STATE OF PENNSYLVANIA,                       )
                                             )
                        Respondents.         )



                                      MEMORANDUM ORDER

       This case had been referred to United States Magistrate Judge Robert C. Mitchell

for pretrial proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A) and

(B), and Local Rule of Civil Procedure 72.

       On May 28, 2019, the Magistrate Judge Mitchell issued a Report (Doc. 17)

recommending that Gerald S. Lepre, Jr.’s petition for a writ of habeas corpus under 28 U.S.C. §

2254 (Doc. 1) be dismissed, and that a certificate of appealability be denied. Service of the

Report and Recommendation was made, and Petitioner filed Objections on June 3, 2019.

(See Doc. 18.)

       After a de novo review of the pleadings and documents in the case, together with the

Report and Recommendation and the Objections thereto, it hereby is ORDERED that Gerald S.

Lepre, Jr.’s habeas petition is DISMISSED; a certificate of appealability is DENIED; and the

Report and Recommendation is ADOPTED as the Opinion of the District Court.



                                                 1
       IT IS SO ORDERED.


June 12, 2019                       s\Cathy Bissoon
                                    Cathy Bissoon
                                    United States District Judge

cc (via First-Class U.S. Mail
and Electronic Filing):

Gerald S. Lepre, Jr.
130 Clara Street
Millvale, PA 15209




                                2
